Citation Nr: 1220483	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-03 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Palm Bay Community Hospital on December 17-18, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from May 1969 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 determination of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.

The Veteran requested a hearing before the Board, and this hearing was scheduled for January 2011.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2011).


FINDINGS OF FACT

1. The Veteran was treated for chest pains with radiating left arm pain at Palm Bay Community Hospital on December 17-18, 2003.

2. The Veteran was previously instructed by a VA nurse to seek emergency care if he experienced such discomfort.

3. A reasonably prudent person would have expected that a delay in seeking immediate medical attention would have been hazardous to his health.


CONCLUSION OF LAW

The criteria for reimbursement for private medical treatment incurred December 17-18, 2003, have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 17.1002 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility.  38 U.S.C.A. § 1725 (West 2002).  To be eligible, the veteran must be an active Department health-care participant who is personally liable for the emergency treatment furnished.  In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the veteran.  Id.

VA may provide payment or reimbursement for the reasonable value of emergency treatment furnished to a veteran for non-service-connected conditions in a non-VA facility if each of the following conditions have been met:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. chapter r 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2011); see also 38 U.S.C.A. § 1725; Veterans Millennium Health Care and Benefits Act, Pub. L, No. 106-177, 113 Stat. 1553 (1999).

The Veteran's claim was initially denied by the agency of original jurisdiction (AOJ) as it was determined criterion (b) was not met.  Specifically, the AOJ found the Veteran's condition at the time he sought treatment was non-emergent.  The record indicates the Veteran reported to the Palm Bay Community Hospital emergency department on December 17, 2003, with symptoms of chest pain and left arm pain consistent with C8 radiculopathy with some episodic retrosternal discomfort.  He reported that he had previously undergone a submaximal stress test at the VA hospital or clinic, and was told by a VA nurse to present to the emergency room if he experienced further discomfort prior to the end of the holidays.  Further, he had presented to the Palm Bay emergency department for similar symptoms the day prior, but left the emergency room against medical advice.  

Initially, the Board finds that the Veteran acted reasonably in presenting himself to Palm Bay Community Hospital rather than the nearest VA treatment facility.  The question of medical emergency is determined on the basis of what a reasonable lay person would believe, rather than medical findings.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  That portion of the regulation clearly requires only that the Board determine whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to health or life.  Id.

The Veteran presented to the emergency room with similar symptoms the day prior, and left against medical advice rather than be admitted for observation.  In such circumstances, the Board finds that, given the symptoms he was experiencing, and after being advised by emergency room staff to be admitted the day prior for similar symptomatology, it was reasonable for the Veteran to present himself again to the nearest emergency treatment facility.  Further, the Veteran also reported that he was instructed by a VA nurse to report to the emergency room should he experience such discomfort prior to the end of the holidays.

While there is no evidence of record to support the Veteran's contention that he had been previously instructed by VA to seek emergency care, there is also no evidence of record to refute the Veteran's assertions.  In order to deny the Veteran's claim, VA must establish by the preponderance of the evidence that at least one of the criteria enumerated above has not been met.  The AOJ has provided the Board no information or evidence that would support a finding that the Veteran's treatment was non-emergent.  In fact, the AOJ has not even provided the Board a copy of the April 2004 denial or the Chief Medical Officer's statement relied upon to support the initial denial.

As such, the Board finds that the Veteran acted as a prudent layperson would in seeking treatment at the nearest emergency facility.  Therefore, reimbursement of private medical expenses incurred at Palm Bay Community Hospital on December 17-18, 2003, is warranted.






ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred at Palm Bay Community Hospital on December 17-18, 2003, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


